United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 22, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-30482
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHEVELL M. HAMILTON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:05-CR-50066-1
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Chevell M. Hamilton pleaded guilty to conspiracy to possess

with intent to distribute 500 grams or more of powder cocaine

(Count 1), conspiracy to possess with intent to distribute 50

grams or more of crack cocaine (Count 2), and possession of a

firearm in relation to drug trafficking (Count 4).     He was

sentenced to 136 months of imprisonment on Counts 1 and 2, to run

concurrently, and to 60 months of imprisonment on Count 4, to run

consecutively to his sentences for Counts 1 and 2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30482
                                -2-

     Hamilton argues on appeal that the district court violated

FED. R. CRIM. P. 32(i)(1)(A) and (B), 18 U.S.C. § 3552, and the

Sixth Amendment when it denied his request at sentencing for

additional time to review a new amendment to the presentence

report (PSR) and when it did not provide him with the probation

officer’s sentencing recommendations.

     Because Hamilton is raising these issues for the first time

on appeal, they are reviewed for plain error.     See United States

v. Jones, 444 F.3d 430, 443 (5th Cir.), cert. denied, 126 S. Ct.
2958 (2006).

     The district court did not plainly err in failing to provide

Hamilton with the probation officer’s sentencing recommendations

because it was not required to do so.     See FED. R. CRIM. P.

32(e)(3); W.D. LA. CR. R. 32.1(F).   Furthermore, the district

court did not plainly err in refusing to give Hamilton additional

time to review the information contained in the PSR amendment

because the record indicates that Hamilton was provided with the

information contained in the amendment at the time of the plea

agreement.

     AFFIRMED.